DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the preliminary amendment field on 06/08/2022.  Claims 1-20, of which claims 1, 13 and 17 are independent, were pending in this application and have been considered below.

	Drawings objections are withdrawn in view of the amendment. 	

	Specification objection is withdrawn in view of the amendment.

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments filed 06/08/2022 (see Remarks, pages 10-21) with respect to 1-20 have been fully considered.  The rejection of claims has been withdrawn in view of the Examiner’s Amendment (see below).

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner's amendment was given in a telephone interview with Stephen Pang, Attorney for Applicant, Reg. No 38,575, on August 22, 2022.

	The application is amended as follows:
Claims 3, 9, 17 and 20 are amended as follow:

3. (Currently amended) The security system of claim 2 
wherein the authentication server is configured to determine additional data associated with the emergency event; 
wherein the authentication server is configured to provide the additional data associated with the emergency event to the plurality of smart devices; and 
wherein the additional data associated with the emergency event is selected from a group consisting of: a location map, type of the emergency event, a route to another location, and a location of the emergency event.  

9. (Currently amended) The security system of claim 8 
wherein the centralized server is configured to determine additional data associated with the emergency event; 
wherein the centralized server is configured to provide the additional data associated with the emergency event to the hub device; and 
wherein the additional data associated with the emergency event is selected from a group consisting of: a location map, type of the emergency event, a route to another location, and a location of the emergency event.  

17. (Currently amended) A security system comprises: 
an authentication server configured to receive a plurality of ephemeral ID signals and a plurality of user ID signals from a plurality of smart devices associated with a plurality of users, wherein the authentication server is configured to store an association between the plurality of ephemeral ID signals with the plurality of user ID signals; 

a plurality of sensor devices disposed within a location, wherein the sensor devices are configured to output presence signals to the plurality of smart devices, wherein the plurality of sensor devices are configured to receive the plurality of ephemeral ID signals from the plurality of smart devices, wherein the plurality of ephemeral ID signals are not permanently associated with the plurality of users; and 

a hub device coupled to the plurality of sensor devices, wherein the hub device is configured to receive the plurality of ephemeral ID signals from the plurality of sensor devices, wherein the hub device is configured to provide the plurality of ephemeral ID signals to the authentication server, wherein the hub device is configured to receive additional data associated with the plurality of ephemeral ID signals, and wherein the hub device is configured to provide an output display in response to the additional data associated with the plurality of ephemeral ID signals.

20. (Currently amended) The security system of claim 17 
wherein the authentication server is configured to receive an indication of an emergency event associated with the location; 
wherein the authentication server is configured to determine additional data associated with the emergency event; 
wherein the authentication server is configured to provide the additional data associated with the emergency event to the plurality of smart devices; and 
wherein the additional data associated with the emergency event is selected from a group consisting of: a location map, type of emergency event, a route to another location, and a location of the emergency event.

Allowable Subject Matter
 	Claims 1-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts made of record fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “a plurality of sensor devices disposed within a location, wherein the sensor devices are configured to output presence signals to the plurality of smart devices, wherein the plurality of sensor devices are configured to receive the plurality of ephemeral ID signals from the plurality of smart devices, wherein the plurality of ephemeral ID signals are not permanently associated with the plurality of users; a hub device coupled to the plurality of sensor devices, wherein the hub device is configured to receive the plurality of ephemeral ID signals from the plurality of sensor devices, wherein the hub device is configured to provide additional data associated with the plurality of ephemeral ID signals, and wherein the hub device is configured to provide an output display in response to the additional data associated with the plurality of ephemeral ID signals”, in combination with “an authentication server configured to receive the sensor identification signals and identifiers associated with the plurality of users from the plurality of smart devices, wherein the authentication server is configured to store an association between the identifiers associated with the plurality of users and the sensor devices associated with the sensor identification signals”, as recited in claim 1, and some variation of wording as recited in claims 13 and 17. The respective dependent claims 2-12, 14-16 and 18-20 are allowable for the same reason, correspondingly.


Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631